Abatement Order filed February 18, 2021




                                     In The

                    Fourteenth Court of Appeals
                                 ____________

                             NO. 14-20-00142-CR
                                 ____________

                  TRISTAN ANDRE WILLIAMS, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 182nd District Court
                            Harris County, Texas
                       Trial Court Cause No. 1557222

                           ABATEMENT ORDER

      Appellant appeals his conviction for aggravated sexual assault of a child.
Appellant’s appointed counsel filed a brief in which counsel concludes the appeal
is wholly frivolous and without merit. See Anders v. California, 386 U.S. 738
(1967); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978). We disagree with
appellate counsel’s conclusion that there are no arguable issues for appeal. See
Anders, 386 U.S. at 744. 1 Accordingly, the case is abated and remanded to the trial
court with instructions to appoint other counsel and have a supplemental clerk’s
record containing that appointment filed with the clerk of this court within thirty
(30) days of the date of this order.

       The appeal is abated, treated as a closed case, and removed from this court’s
active docket. The appeal will be reinstated on this court’s active docket when the
trial court’s supplemental clerk’s record is filed with this court.



                                        PER CURIAM


Panel Consists of Chief Justice Christopher and Justices Spain and Wilson.




1
  Although the Anders brief addresses mental competence, it does not discuss Chapter 46B of the
Code of Criminal Procedure. See Tex. Code Crim. Proc. Ann. 46B.004. Our decision should not
be viewed as a determination of the merits of any issues raised in the brief or a limitation on any
issue that may be raised in this appeal. Appellant’s new appellate counsel should personally
review the record to determine what issues should be raised in this appeal.

                                                2